              21-11333-dsj                 Doc 8          Filed 08/05/21 Entered 08/05/21 15:18:53                          Main Document
                                                                        Pg 1 of 11
 Fill in this information to identify the case:

 Debtor name         Amma421, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         21-11333 (DSJ)
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest
 2.         Cash on hand                                                                                                                                    $0.00



 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number

 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                             $0.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                        1,499,278.00    -                                0.00 = ....                       $1,499,278.00
                                              face amount                        doubtful or uncollectible accounts




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              21-11333-dsj                 Doc 8          Filed 08/05/21 Entered 08/05/21 15:18:53                              Main Document
                                                                        Pg 2 of 11
 Debtor         Amma421, LLC                                                                       Case number (If known) 21-11333 (DSJ)
                Name


           11a. 90 days old or less:                         1,359,303.12     -                                   0.00 = ....                $1,359,303.12
                                              face amount                            doubtful or uncollectible accounts



           11a. 90 days old or less:                            957,270.16    -                                   0.00 = ....                  $957,270.16
                                              face amount                            doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                              $3,815,851.28
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and              Net book value of         Valuation method used    Current value of
           property                                       extent of               debtor's interest         for current value        debtor's interest
           Include street address or other                debtor's interest       (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                           page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              21-11333-dsj                 Doc 8          Filed 08/05/21 Entered 08/05/21 15:18:53                  Main Document
                                                                        Pg 3 of 11
 Debtor         Amma421, LLC                                                                 Case number (If known) 21-11333 (DSJ)
                Name

            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Debtor as Leasee for
                     Unit Com B (the
                     entire second floor)
                     in The 880 Broadway
                     Condominium
                     located at
                     880,882,884,and 888
                     Broadway New York,
                     New York.                            Leaseholder                  Unknown         N/A                                Unknown


            55.2.    Debtor, as Subtenant,
                     entered into
                     Sublease for the
                     portion of the
                     sub-basement and
                     entire lower level,
                     ground floor,
                     mezzanine and third,
                     eight, ninth and tenth
                     floors of 33-35 East
                     18th Street, New
                     York, New York a/k/a
                     32-38 East 19th
                     Street.                              Subtenant                    Unknown         N/A                                Unknown




 56.        Total of Part 9.                                                                                                                 $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                             Current value of
                                                                                                                             debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
              21-11333-dsj                 Doc 8          Filed 08/05/21 Entered 08/05/21 15:18:53                  Main Document
                                                                        Pg 4 of 11
 Debtor         Amma421, LLC                                                                 Case number (If known) 21-11333 (DSJ)
                Name



 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims
           Scaffolding penalty setoff as against rent owed to
           creditors 880 Broadway Owner, LLC and 880 Brodway
           Tenant, LLC.                                                                                                                $782,000.00
           Nature of claim
           Amount requested                                          $782,000.00



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                         $782,000.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               21-11333-dsj                   Doc 8            Filed 08/05/21 Entered 08/05/21 15:18:53                                           Main Document
                                                                             Pg 5 of 11
 Debtor          Amma421, LLC                                                                                        Case number (If known) 21-11333 (DSJ)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $3,815,851.28

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $782,000.00

 91. Total. Add lines 80 through 90 for each column                                                         $4,597,851.28            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $4,597,851.28




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              21-11333-dsj                 Doc 8          Filed 08/05/21 Entered 08/05/21 15:18:53                    Main Document
                                                                        Pg 6 of 11
 Fill in this information to identify the case:

 Debtor name         Amma421, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         21-11333 (DSJ)
                                                                                                                            Check if this is an
                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                        12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

      No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                     page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              21-11333-dsj                 Doc 8          Filed 08/05/21 Entered 08/05/21 15:18:53                                        Main Document
                                                                        Pg 7 of 11
 Fill in this information to identify the case:

 Debtor name         Amma421, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)          21-11333 (DSJ)
                                                                                                                                                    Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    Unknown
           880 Broadway Owner, LLC                                            Contingent
           c/o Columbia Property Trust
           315 Park Ave. South
                                                                              Unliquidated
           New York, NY 10010                                                 Disputed
           Date(s) debt was incurred                                         Basis for the claim:
           Last 4 digits of account number                                   Is the claim subject to offset?    No     Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    Unknown
           880 Broadway Tenant, LLC                                           Contingent
           c/o Columbia Property Trust
           315 Park Ave. South
                                                                              Unliquidated
           New York, NY 10010                                                 Disputed
           Date(s) debt was incurred                                         Basis for the claim:
           Last 4 digits of account number                                   Is the claim subject to offset?    No     Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $152,547.65
           Fried, Frank, Harris, Shriver & Jacobson                           Contingent
           One New York Plaza                                                 Unliquidated
           Attn: Lee Parks                                                    Disputed
           New York, NY 10004
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $26,406.82
           Morrison Cohen LLP                                                 Contingent
           909 Third Ave.                                                     Unliquidated
           Attn: Danielle Lesser                                              Disputed
           New York, NY 10020
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims


Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                         51525                                               Best Case Bankruptcy
              21-11333-dsj                 Doc 8          Filed 08/05/21 Entered 08/05/21 15:18:53                                   Main Document
                                                                        Pg 8 of 11
 Debtor       Amma421, LLC                                                                         Case number (if known)          21-11333 (DSJ)
              Name

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                               On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any
 4.1       Kasowitz Benson Torres LLP
           attn: Albert Shemmy Mishaan                                                            Line      3.1
           1633 Broadway
           New York, NY 10019                                                                           Not listed. Explain


 4.2       Kasowitz Benson Torres LLP
           attn: Albert Shemmy Mishaan                                                            Line      3.2
           1633 Broadway
           New York, NY 10019                                                                           Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                         5a.         $                          0.00
 5b. Total claims from Part 2                                                                         5b.    +    $                    178,954.47

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                              5c.         $                      178,954.47




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              21-11333-dsj                 Doc 8          Filed 08/05/21 Entered 08/05/21 15:18:53                        Main Document
                                                                        Pg 9 of 11
 Fill in this information to identify the case:

 Debtor name         Amma421, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         21-11333 (DSJ)
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1.         State what the contract or                  Debtor as Leasee for
              lease is for and the nature of              Unit Com B (the entire
              the debtor's interest                       second floor) in The
                                                          880 Broadway
                                                          Condominium located
                                                          at 880,882,884,and 888
                                                          Broadway New York,
                                                          New York.
                  State the term remaining                                               880 Broadway Owner, LLC
                                                                                         c/o Normandy Real Estate Partners
              List the contract number of any                                            53 Maple Ave.
                    government contract                                                  Morristown, NJ 07960


 2.2.         State what the contract or                  880 Broadway Tenant,
              lease is for and the nature of              LLC, as Sublandlord
              the debtor's interest                       and Debtor, as
                                                          Subtenant, entered into
                                                          Sublease for the
                                                          portion of the
                                                          sub-basement and
                                                          entire lower level,
                                                          ground floor,
                                                          mezzanine and third,
                                                          eight, ninth and tenth
                                                          floors of 33-35 East
                                                          18th Street, New York,
                                                          New York a/k/a 32-38
                                                          East 19th Street.
                  State the term remaining                                               880 Broadway Tenant, LLC
                                                                                         c/o Normandy Real Estate Partners
              List the contract number of any                                            53 Maple Ave.
                    government contract                                                  Morristown, NJ 07960


 2.3.         State what the contract or                  Debtor as
              lease is for and the nature of              Sub-Sublandlord in
              the debtor's interest                       Sub-Sublease for third
                                                          floor of 33-35 East 18th
                                                          Street, New York, New          A.B.C. Carpet Co., Inc.
                                                          York a/k/a 32-38 East          888 Broadway
                                                          19th Street.                   New York, NY 10003

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              21-11333-dsj                 Doc 8          Filed 08/05/21 Entered 08/05/21 15:18:53                         Main Document
                                                                       Pg 10 of 11
 Debtor 1 Amma421, LLC                                                                           Case number (if known)   21-11333 (DSJ)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining                12/31/2021

             List the contract number of any
                   government contract


 2.4.        State what the contract or                   Debtor as Sublandlord
             lease is for and the nature of               in Sublease for Unit
             the debtor's interest                        Com B (the entire
                                                          second floor) in The
                                                          880 Broadway
                                                          Condominium located
                                                          at 880,882,884,and 888
                                                          Broadway New York,
                                                          New York
                  State the term remaining                12/31/2021
                                                                                         A.B.C. Carpet Co., Inc.
             List the contract number of any                                             888 Broadway
                   government contract                                                   New York, NY 10003


 2.5.        State what the contract or                   Debtor as
             lease is for and the nature of               Sub-Sublandlord in
             the debtor's interest                        Sub-Sublease
                                                          agreement for the
                                                          mezzanine, eighth
                                                          floor, ninth floor and
                                                          tenth floor at 33-35 East
                                                          18th Street, New York,
                                                          New York a/k/a 32-38
                                                          East 19th Street.
                  State the term remaining                12/31/2021
                                                                                         A.B.C. Home Furnishings, Inc.
             List the contract number of any                                             888 Broadway
                   government contract                                                   New York, NY 10003


 2.6.        State what the contract or                   Debtor as
             lease is for and the nature of               Sub-Sublandord in
             the debtor's interest                        Sub-Sublease for the
                                                          basement and ground
                                                          floor of 33-35 East 18th
                                                          Street, New York, New
                                                          York a/k/a 32-38 East
                                                          19th Street.
                  State the term remaining                2/28/2023
                                                                                         Pachamama21, LLC
             List the contract number of any                                             888 Broadway
                   government contract                                                   New York, NY 10003




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              21-11333-dsj                 Doc 8          Filed 08/05/21 Entered 08/05/21 15:18:53                   Main Document
                                                                       Pg 11 of 11
 Fill in this information to identify the case:

 Debtor name         Amma421, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         21-11333 (DSJ)
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                           Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.2                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.3                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.4                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
